The following statement in the former opinion, "From aught appearing, either by averment or proof, the property is amply sufficient to pay the mortgage indebtedness," is challenged by the insistence that the cross-bill, paragraph C, page 23 of the record, contains the following statement: "Respondent further shows that the said R. E. Parker, is insolvent, and unable to respond in damages; that the property conveyed by said mortgage is wholly insufficient to pay the indebtedness of the said R. E. Parker to the Farmers  Merchants Bank of Samson."
This is no certain or specific averment that the mortgaged property was insufficient to pay the mortgage debt, as Parker may have owed the bank debts not covered by the mortgage. But, conceding that the averment meant that the property was worth less than the mortgage debt, there was no proof of this fact and averment without proof of this fact did not justify the appointment of the receiver.
Rehearing denied.
GARDNER, BOULDIN, and FOSTER, JJ., concur.